Exhibit 10.1.8
SEVENTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of the 31st day of January, 2011, by and
between IMPAX LABORATORIES, INC., a Delaware corporation (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION successor by merger to WACHOVIA BANK, NATIONAL
ASSOCIATION (together with its successors and assigns, “Bank”).
BACKGROUND
A. Pursuant to that certain Amended and Restated Loan and Security Agreement
dated December 15, 2005 by and between Borrower and Bank (as amended by that
certain First Amendment to Amended and Restated Loan and Security Agreement
dated October 14, 2008, that certain Second Amendment to Amended and Restated
Loan and Security Agreement dated December 31, 2008, that certain Third
Amendment to Amended and Restated Loan and Security Agreement dated March 31,
2009, that certain Fourth Amendment to Amended and Restated Loan and Security
Agreement dated March 12, 2010, that certain Fifth Amendment to Amended and
Restated Loan and Security Agreement dated June 30, 2010, that certain Sixth
Amendment to Amended and Restated Loan and Security Agreement dated September
30, 2010 and as the same may hereafter be further amended, modified,
supplemented or restated from time to time, being referred to herein as the
“Loan Agreement”), Bank agreed, inter alia, to amend and restate an existing
revolving line of credit in the maximum principal amount of Thirty-Five Million
Dollars ($35,000,000.00).
B. Borrower has requested and Bank has agreed to amend the Loan Agreement in
accordance with the terms and conditions contained herein.
C. All capitalized terms contained herein and not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.
NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:
1. Termination Date. The reference to “January 31, 2011” contained in the
definition of “Termination Date” in Section 1.1 of the Loan Agreement is hereby
deleted and replaced with “April 1, 2011”.
2. Extension Fee. Borrower shall pay to Bank an extension fee in an amount equal
to $15,000 (the “Extension Fee”) on February 28, 2011, which Extension Fee has
been fully earned as of the date hereof. Notwithstanding the foregoing, if on or
prior to February 25, 2011 (i) the Loan Agreement shall have been terminated and
the Obligations shall have been paid in full as a result of refinancing provided
by the Growth Technology and Life Sciences Group of the Bank or (ii) Borrower
shall have satisfied all conditions to the occurrence of the foregoing
refinancing and no representation, warranty or covenant in any document
evidencing the same would be violated upon closing of such refinancing, but the
Bank shall have been unwilling or unable to close such refinancing with no fault
on the part of Borrower, then and in either such event, no Extension Fee shall
be due and owing. The Extension Fee, if and when due, may be deducted from any
account of Borrower maintained with Bank or charged as a Revolver Loan.

 

 



--------------------------------------------------------------------------------



 



3. Amendment/References. The Loan Agreement and the Loan Documents are hereby
amended to be consistent with the terms of this Amendment. All references in the
Loan Agreement and the Loan Documents to (a) the “Loan Agreement” shall mean the
Loan Agreement as amended hereby; and (b) the “Loan Documents” shall include
this Amendment and all other instruments or agreements executed pursuant to or
in connection with the terms hereof.
4. Release. Borrower acknowledges and agrees that it has no claims, suits or
causes of action against Bank and hereby remises, releases and forever
discharges Bank, its officers, directors, shareholders, employees, agents,
successors and assigns, and any of them, from any claims, suits or causes of
action whatsoever, in law or at equity, which Borrower has or may have arising
from any act, omission or otherwise, at any time up to and including the date of
this Amendment.
5. Additional Documents; Further Assurances. Borrower covenants and agrees to
execute and deliver to Bank, or to cause to be executed and delivered to Bank
contemporaneously herewith, at the sole cost and expense of Borrower, the
Amendment and any and all documents, agreements, statements, resolutions,
searches, insurance policies, consents, certificates, legal opinions and
information as Bank may require in connection with the execution and delivery of
this Amendment or any documents in connection herewith, or to further evidence,
effect, enforce or protect any of the terms hereof or the rights or remedies
granted or intended to be granted to Bank herein or in any of the Loan
Documents, or to enforce or to protect Bank’s interest in the Collateral. All
such documents, agreements, statements, etc., shall be in form and content
acceptable to Bank in its sole discretion. Borrower hereby authorizes Bank to
file, at Borrower’s cost and expense, financing statements, amendments thereto
and other items as Bank may require to evidence or perfect Bank’s continuing
security interest and liens in and against the Collateral. Borrower agrees to
join with Bank in notifying any third party with possession of any Collateral of
Bank’s security interest therein and in obtaining an acknowledgment from the
third party that it is holding the Collateral for the benefit of Bank. Borrower
will cooperate with Bank in obtaining control with respect to Collateral
consisting of deposit accounts, investment property, letter-of-credit rights and
electronic chattel paper.
6. Further Agreements and Representations. Borrower does hereby:
(a) ratify, confirm and acknowledge that the statements contained in the
foregoing Background are true and complete and that, as amended hereby, the Loan
Agreement and the other Loan Documents are in full force and effect and are
valid, binding and enforceable against Borrower and its assets and properties,
all in accordance with the terms thereof, as amended;
(b) covenant and agree to perform all of Borrower’s obligations under the Loan
Agreement and the other Loan Documents, as amended;

 

- 2 -



--------------------------------------------------------------------------------



 



(c) acknowledge and agree that as of the date hereof, Borrower has no defense,
set-off, counterclaim or challenge against the payment of any of the Obligations
or the enforcement of any of the terms of the Loan Agreement or of the other
Loan Documents, as amended;
(d) acknowledge and agree that all representations and warranties of Borrower
contained in the Loan Agreement and/or the other Loan Documents, as amended
(including, without limitation as modified by the amendments set forth on
Schedule A hereto), are true, accurate and correct on and as of the date hereof
as if made on and as of the date hereof,
(e) represent and warrant that no Default or Event of Default exists;
(f) covenant and agree that Borrower’s failure to comply with any of the terms
of this Amendment or any other instrument or agreement executed or delivered in
connection herewith, shall constitute an Event of Default under the Loan
Agreement and each of the other Loan Documents; and
(g) acknowledge and agree that nothing contained herein, and no actions taken
pursuant to the terms hereof, are intended to constitute a novation of the Note,
the Loan Agreement or of any of the other Loan Documents and does not constitute
a release, termination or waiver of any existing Event of Default or of any of
the liens, security interests, rights or remedies granted to the Bank in any of
the Loan Documents, which liens, security interests, rights and remedies are
hereby expressly ratified, confirmed, extended and continued as security for all
of the Obligations.
Borrower acknowledges and agrees that Bank is relying on the foregoing
agreements, confirmations, representations and warranties of Borrower and the
other agreements, representations and warranties of Borrower contained herein in
agreeing to the amendments contained in this Amendment.
7. Fees, Cost, Expenses and Expenditures. Borrower will pay all of Bank’s
reasonable, out-of-pocket expenses in connection with the review, preparation,
negotiation, documentation and closing of this Amendment and the consummation of
the transactions contemplated hereunder, including without limitation, fees,
disbursements, expenses and disbursements of counsel retained by Bank and all
fees related to filings, recording of documents, searches, environmental
assessments and appraisal reports, whether or not the transactions contemplated
hereunder are consummated.
8. No Waiver. Nothing contained herein constitutes an agreement or obligation by
Bank to grant any further amendments to the Loan Agreement or any of the other
Loan Documents. Nothing contained herein constitutes a waiver or release by Bank
of any Event of Default or of any rights or remedies available to Bank under the
Loan Documents or at law or in equity.
9. Inconsistencies. To the extent of any inconsistencies between the terms and
conditions of this Amendment and the terms and conditions of the Loan Agreement
or the other Loan Documents, the terms and conditions of this Amendment shall
prevail. All terms and conditions of the Loan Agreement and other Loan Documents
not inconsistent herewith shall remain in full force and effect and are hereby
ratified and confirmed by Borrower.

 

- 3 -



--------------------------------------------------------------------------------



 



10. Binding Effect. This Amendment, upon due execution hereof, shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
11. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania without regard to conflict of
law principles.
12. Severability. The provisions of this Amendment and all other Loan Documents
are deemed to be severable, and the invalidity or unenforceability of any
provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.
13. Modifications. No modification of this Amendment or any of the Loan
Documents shall be binding or enforceable unless in writing and signed by or on
behalf of the party against whom enforcement is sought.
14. Headings. The headings of the Articles, Sections, paragraphs and clauses of
this Amendment are inserted for convenience only and shall not be deemed to
constitute a part of this Amendment.
15. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall constitute an original and all of which together shall constitute
the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed the day and year first above written.

            IMPAX LABORATORIES, INC.
      By:   Arthur A. Koch, Jr.         Name/Title: Arthur A. Koch, Jr./       
Chief Financial Officer 
      WELLS FARGO BANK, NATIONAL ASSOCIATION,
Successor By Merger To WACHOVIA BANK,
NATIONAL ASSOCIATION
      By:   Margaret A. Byrne         Margaret A. Byrne/Vice President         
 

 

- 5 -